DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received on 8/4/21.

Claim status:
Amended claims: 12, 20, 22-24
Canceled claims: none
Added new Claims: none
Pending claims: 1-24

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-24 is directed to an abstract idea without significantly more. Independent claims 1, 11, and 21 are directed to a method (claim 1), a system (claim independent claim 1 to illustrate the claim recites the limitations of, (i) receiving, data characterizing a selection of a fueling station item, the fueling station item graphically depicted and corresponding to an available fueling station product; (ii) determining, based on the received data, (iii) encoding information characterizing the selected fueling station item; and (iv) providing the two-dimensional barcode for graphical depiction.  In other words, the claim provides secure communications between fueling station components under the broadest reasonable interpretation covers organizing human activity -- commercial or legal interactions but for the recitation of generic computers.  (Independent claims 11 and 21 recite similar limitations and the analysis is the same). 
That is, other than reciting at least one data processor, a fuel dispenser, a display, fuel dispenser display, a two-dimensional barcode, (claim 1), at least one data processor, memory, instructions, a fuel dispenser, a display,  a two-dimensional barcode (claim 11), a non-transitory computer program product, instructions, at least one data processor, at least one computing system, a fuel dispenser, a display, a two-dimensional barcode (claim 21) nothing in the claim precludes the steps from being directed to organizing human activity -- commercial or legal interactions.  If a claim limitation under its BRI, covers methods of organizing human activity but for the 
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, at least one data processor, a fuel dispenser, a display, fuel dispenser display, a two-dimensional barcode, (claim 1), at least one data processor, memory, instructions, a fuel dispenser, a display,  a two-dimensional barcode (claim 11), a non-transitory computer program product, instructions, at least one data processor, at least one computing system, a fuel dispenser, a display, a two-dimensional barcode (claim 21).
The at least one data processor, fuel dispenser, display, fuel dispenser display, two-dimensional barcode, (claim 1), at least one data processor, memory, instructions, fuel dispenser, display, two-dimensional barcode (claim 11), non-transitory computer program product, instructions, at least one data processor, at least one computing system, fuel dispenser, display, two-dimensional barcode (claim 21) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a graphical user interface) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one data processor, a fuel dispenser, a display, fuel dispenser display, a two-dimensional barcode, (claim 1), at least one data processor, memory, instructions, a fuel dispenser, a display,  a two-dimensional barcode (claim 11), a non-transitory computer program product, instructions, at least one data processor, at least one computing system, a fuel dispenser, a display, a two-dimensional barcode (claim 21), receiving, data characterizing a selection of a fueling station item, the fueling station item graphically depicted and corresponding to an available fueling station product; determining, based on the received data, encoding information characterizing the selected fueling station item; and providing the two-dimensional barcode for graphical depiction, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a graphical user interface).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-10, 12-20 and 22-24 merely further explain the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-24 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over, Pandiarajan (U.S. Pub. No. 2015/0178721), in view of Williams (U.S. Pub. No. 2019/0225483).

With respect to claims 1, 11 and 21:
Pandiarajan teaches: 
A method comprising: receiving, by at least one data processor {….}, data characterizing a selection of a {….} item, the {….} item graphically depicted on a display {….} and corresponding to an available {….} product, the at least one data processor operably coupled to the {….} display (“Instead, the user accesses an application associated with the retail kiosk on the user’s mobile device, and selects a product or service to obtain from the kiosk …. The application generates the QR code to identify the user account and the selected product or service” (Pandiarajan Pgh. [0016]) and “The selection may correspond to a product or service to be received by the user from the retail kiosk 21. In general, the selection is received in response to the application displaying on the mobile device a catalog or other listing of products and/or services offered through the application and/or kiosk” (Pandiarajan Pgh. [0036]) and “The mobile devices 13 further include a display device operative to display QR codes” Pandiarajan Pgh. [0029]);
determining, by the at least one data processor and based on the received data, a two- dimensional barcode encoding information characterizing the selected {….} item (“The application generates the QR code to identify the user account and the selected product or service” (Pandiarajan Pgh. [0016]);
providing the two-dimensional barcode to the {….} display for graphical depiction on the {….} display (“The mobile devices 13 further include a display device operative to display QR codes” Pandiarajan Pgh. [0029]).


Pandiarajan does not teach; however Williams teaches:
{….} a fuel dispenser {….} a fueling station (“In other embodiments , a fuel controller interrupt is utilized to produce printed receipts at a fuel dispenser even when the related fueling transaction was not initiated at the fuel dispenser (e.g., was initiated inside the fueling station building” Williams Abstract).

It would have been obvious to one of ordinary skill of the art to have modified
Pandiarajan’s teachings to incorporate Williams ’ teachings, in order “to produce custom interface screens at a fuel dispenser” Williams Abstract).

With respect to claims 2, 12 and 22:
Pandiarajan in view of Williams teaches the limitations of the claims 1, 11, and 21.
Pandiarajan further teaches:
providing the second two-dimensional barcode to a display of the end user device for depiction on the end user device display (“A mobile device 13 executing a QR reader application can use the camera as a QR reader to obtain or scan a QR code. The QR reader application then processes the QR code to retrieve information encoded therein. The mobile devices 13 further include a display device operative to display QR codes” Pandiarajan Pgh. [0029]);
further comprising: receiving, at a camera of an end user device, the two-dimensional barcode depicted on the {….} display (“Quick-response (QR) codes are two-dimensional bar codes that can encode information. QR codes are commonly located on printed advertisements, and enable users to access additional information relating to an advertised product. QR codes are typically static: they encode a particular piece of information, and do not change over time. QR codes can be read by mobile devices having a QR-reader application and a camera. A user can thus access additional content relating to an advertisement by scanning the QR code with the mobile device's camera” Pandiarajan Pgh. [0003]);
receiving, at the end user device, a data packet, the data packet characterizing a status of a {….} transaction (“The QR-reader application running on the mobile device decodes the QR code scanned by the camera, and extracts a universal resource locator (URL) or other web-address encoded within the QR code, and retrieves the additional information using the URL” Pandiarajan Pgh. [0003]: The Examiner interprets the information retrieved from the web to be the claimed data packet.);
determining, based on the two-dimensional barcode and the data packet, and at the end user device, a second two-dimensional barcode, the second two-dimensional barcode encoding information characterizing the {….} transaction status and the selected {….} item (“following the displaying of the QR code in step 209, the mobile device may return to step 203 or step 205 to enable the user to select another user account and/or another product or service, such that the mobile device can generate another QR code” Pandiarajan Pgh. [0044]).

With respect to claims 3 and 13:
Pandiarajan in view of Williams teaches the limitations of the claims 1 and 11.
Williams further teaches:
wherein the fueling station item includes one or more of a type of fuel, a grade of fuel, and an amount of fuel (“The custom configuration interfaces may specifically allow a user to select the types of fuels to be dispensed” Williams Pgh. [0016]).

It would have been obvious to one of ordinary skill of the art to have modified Pandiarajan’s teachings to incorporate Williams ’ teachings, in order “to produce custom interface screens at a fuel dispenser” Williams Abstract).

With respect to claims 5 and 15:
Pandiarajan in view of Williams teaches the limitations of the claims 1 and 11.
Williams further teaches:
wherein the fueling station item includes a usage of an on- site car wash (“More recently, fuel dispensers have added digital displays that aid in the transaction process by allowing users to select options, provide identification information, or otherwise interact with the fuel dispenser to complete a fueling transaction. For instance, a display may ask if the user wants a car wash” Williams Pgh. [0004]).

It would have been obvious to one of ordinary skill of the art to have modified Pandiarajan’s teachings to incorporate Williams’s teachings, in order “to produce custom interface screens at a fuel dispenser” Williams Abstract).

With respect to claims 6 and 16:
Pandiarajan in view of Williams teaches the limitations of the claims 1 and 11.
Williams further teaches:
wherein the fueling station item includes one or more convenience store items (“For example, computing system 110 may be a point of sale system used to manage and track all transactions…that occur within the fueling station building (e.g., food and beverage sales)” (Williams Pgh. [0033]) and “point of sale systems inside a fueling station building, such as a convenience store” Williams Pgh. [0004]).

It would have been obvious to one of ordinary skill of the art to have modified Pandiarajan’s teachings to incorporate Williams’s teachings, in order “to produce custom interface screens at a fuel dispenser” Williams Abstract).
With respect to claims 7, 17 and 23:
Pandiarajan in view of Williams teaches the limitations of the claims 1, 11, and 21.
Pandiarajan further teaches:
wherein the two-dimensional barcode is a quick reference code (“For example, upon receiving a receipt that includes a transaction identifier in the form of a QR code, a user utilizes their mobile phone to scan the QR code” Williams Pgh. [0171]).

It would have been obvious to one of ordinary skill of the art to have modified Pandiarajan’s teachings to incorporate Williams’s teachings, in order “to produce custom interface screens at a fuel dispenser” Williams Abstract).

With respect to claims 8 and 18:
Pandiarajan in view of Williams teaches the limitations of the claims 1 and 11.
Pandiarajan further teaches:
wherein the second two dimensional barcode is a quick reference code (“following the displaying of the QR code in step 209, the mobile device may return to step 203 or step 205 to enable the user to select another user account and/or another product or service, such that the mobile device can generate another QR code” Pandiarajan Pgh. [0044]).

With respect to claims 9, 19 and 24:
Pandiarajan in view of Williams teaches the limitations of the claims 1, 11, and 21.
Williams further teaches:
wherein the fuel dispenser display comprises a touchscreen (“unit 350 is fully integrated within a fuel dispenser” (Williams Pgh. [0100]) and “It should also be appreciated that screen area 352 is implemented using any suitable digital display such as a LCD display, TFT display, CRT display, electronic ink display, or the like. It should also be appreciated that in some embodiments input controls 358 are “soft keys” provided as touch inputs on screen area 352. For example, in some embodiments, screen area 352 includes a touch screen of any suitable technology (e.g., a capacitive, resistive, piezoelectric, and/or infrared touch screen) that allows direct user selection of options represented by controls 358” Williams Pgh. [0103]).

It would have been obvious to one of ordinary skill of the art to have modified Pandiarajan’s teachings to incorporate Williams’s teachings, in order “to produce custom interface screens at a fuel dispenser” Williams Abstract).

With respect to claims 10 and 20:
Pandiarajan in view of Williams teaches the limitations of the claims 1 and 21.
Williams further teaches:
wherein the second two dimensional barcode encodes information characterizing a coupon stored in a memory of the end user device (“In another embodiment, providing the receipt …. additionally includes computer system 110 automatically applying the balance to a loyalty account associated with the user” Williams Pgh. [0172]: The Examiner interprets the loyalty account to be the claimed coupon stored in memory.).

It would have been obvious to one of ordinary skill of the art to have modified Pandiarajan’s teachings to incorporate Williams’s teachings, in order “to produce custom interface screens at a fuel dispenser” Williams Abstract).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over, Pandiarajan (U.S. Pub. No. 2015/0178721), in view of Williams (U.S. Pub. No. 2019/0225483), in further view of Fieglein (U.S. Pub. No. 2019/0244205).

With respect to claims 4 and 14:
Pandiarajan in view of Williams does not teach; however Fieglein teaches:
wherein the fueling station item includes a usage of an air compressor (“For yet another example, the product can be fuel, and the product dispenser can be a fuel dispenser. For still another example, the product can be one of a consumable including one of drinking liquid, electricity, air, lottery tickets, and food” Fieglein Pgh. [0016]).

It would have been obvious to one of ordinary skill of the art to have modified Pandiarajan’s teachings to incorporate Fieglein’s teachings, in order to provide “improved methods and devices for fuel dispenser electronic communication for performing payment transactions” Fieglein Pgh. [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694